DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-3-20 and 1-27-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 2-3-20 only contains 37 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  The term “transducer” in line 2 appears to a typographical error.  It appears that the term “transducer” should be “transduce”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “said growth surface is in contact with ambient gas and said T cells increase in quantity thereby creating a second concentration of T cells” in lines 8-9 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the phrase “ambient gas” means ambient air or it means something else.  It is unclear how to make the growth surface to be in contact with ambient gas such that the T cell can increase in quantity.  It is unclear whether the device is tilted to expose the growth surface having adhered T cells to the air, and if it is the case, it is unclear how such tilting the device would be able to increase T cells in quantity to create a second concentration of T cells.  Claims 2-10 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein at least a portion of said animal cells are T cell that gravitate to said growth surface” in line 4 of claim 1 is considered new matter.  Applicant fails to point out where in the specification provides support for the phrase “wherein at least a portion of said animal cells are T cell that gravitate to said growth surface”.  There is nowhere in the specification provides support for mixing animal cells (cells other than T cells) and at least a portion of which are T cells and genetic modification agents for transducing the animal cells.  Examiner cannot find any support in the specification for the phrase set forth above.  This phrase only appears in the claims of the present application but not in parent application, 14/494,300.  Thus, the phrase set forth above is considered new matter.  Claims 2-10 depend from claim 1.
The phrase “at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells” in claim 2 is considered new matter.  The phrase “at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells” only appears in claim 2 of the present application.  Examiner cannot find any support in the specification for the phrase “at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells”.  Thus, the phrase set forth above is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera-Guillem, Emilio, 2003 (US 20030040104 A1, IDS), Hyde et al., 2011 (US 20110092961 A1) in view of Stice et al., 2015 (US 20150320833 A1, effective filing date, 12-13-12) and Hyde et al., 2011 (US 20110092961 A1, IDS).
Claims 1-10 are directed to a method of culturing an transducing animal cells comprising adding media and animal cells into a device that includes a gas permeable, liquid impermeable growth surface, wherein at least a portion of said animal cells are T cells that gravitate to said growth surface and said growth surface is in a horizonal position, and said media is at a first height and said T cells are at a first concentration of T cells per ml of media, and allowing a period of time during which said growth surface is in contact with ambient gas and said T cells increase in quantity thereby creating a second concentration of T cells per ml of media, and reducing the height of the media to a second height in the device to create a third concentration of T cells, and adding a quantity of genetic modification agents, and allowing a period of time whereby the genetic modification agent transduce at least a portion of T cells.  Claim 2 specifies at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells.  Claim 3 specifies after the T cells are transduced, media is added to the device, thereby elevating media to a third height and allowing a period of time during which the transduced T cells increase in quantity.  Claims 4-6 specify the animal cells are at a first concentration of 4 million to 20 million cells/ml media, 5 million to 20 million cells/ml media, and 6 million to 20 million cells/ml media, respectively.  Claim 7 specifies the media in the device is not in a static state during at least a portion of the period of time whereby said genetic modification agents act to transduce at least a portion of said animal cells.  Claim 8 specifies the genetic modification agent is comprised of lentivirus.  Claim 9 specifies the gas permeable, liquid impermeable material is in contact with a gas permeable material support.  Claim 10 specifies the ratio of the number of genetic modification agents to the quantity of animal cells added to the device is not greater than 2.
Regarding claims 1-3 and 9, Barbera-Guillem teaches an automated system for management of cell cultures comprising a plurality of cell culture device, wherein a cell culture device comprises a housing to which is secured at least one gas permeable, liquid impermeable membrane and further comprises one or more chambers for culturing cells, a means for harvesting a cell culture component from a cell culture device, wherein the cell culture components include cultured cells, cell culture medium, or a combination thereof, and one or more processing stations for performing a process selected from the group consisting of aspirating a substance from a cell culture device, introducing a substance into the cell culture device, and a combination thereof (e.g. claim 50).  A processing operation in which a fluid is introduced into a cell culture device includes initiation of a cell culture or cell cloning (introduction of cells and a fluid into a cell culture device), addition of tissue culture medium to cells contained in the cell culture device, addition of one or more biological substance to cells contained in the cell culture device (e.g. cell transfection, cell infection), and addition of a reagent to the cell culture device (e.g. [0054]).  The cell in the cell culture can be animal cells, human cell and mammalian cell etc.  In the cell culture device, two liquid impermeable membrane are secured to a frame in forming opposing walls of the cell culture chamber, wherein at least one of the membrane is gas permeable, and preferably, both membranes are gas permeable.  In an alternative embodiment, there is one gas permeable, liquid impermeable membrane secured to the frame with the opposing surface comprising a rigid, clear plastic material typical of conventional cell culture containers.  The gas permeable membrane is capable of allowing transfer of gases into and out of the culture chamber (e.g. [0033]).  Each cell culture device 22 is stored generally horizontally in storage array 20 (Figure 3, [0038]).
Barbera-Guillem does not specifically teach reducing the height of the media to a second height to create a concentration of T cells (animal cells) and adding a quantity of genetic modification agent (claim 1), the animal cells are at a concentration of 4 million, 5 million, and 6 million to 20 million cells/ml media (claims 4-6), or using a lentivirus as a genetic modification agent (claim 8).  Barbera-Guillem does not specifically teach the device is not in a static state during a portion of the period of cell culturing (claim 7), and the ratio of the number of genetic modification agents to the quantity of animal cells added is not greater than 2 (claim 10).
Stice teaches mesenchymal stem cells (MSCs) comprising an expression vector comprising one or more nucleotide sequences encoding one or more bond regeneration proteins under the control of a promoter (e.g. [0012]).  The expression vector can be AAV, adenovirus or lentivirus vector (e.g. [0014]).  MSCs were harvested and when the cell density reaches 36,000 cells/cm2, the MSCs were prepared for transduction with adenovirus.  To increase cell-viral interactions, transductions were performed in reduced medium volume.  Transduction medium was made equaling 20% of normal culture volume with Alpha MEM medium.  The virus was then added to the transduction medium and allowed to incubate for 10 min at room temperature (e.g. [0123]).
Hyde teaches DNA sequence encoding a fusion protein can be cloned into a plasmid-based expression vector containing required elements for packaging the expression construct into virions.  The plasmid is combined with a packaging mixture and transfected into a 293T cell line to produce a recombinant, non-replicating lentivirus.  Lentiviral stock with a titer of 105 to 107 transducing units/ml are sufficient to transfer 106-108 hematopoietic stem cells (HSC) at a multiplicity of infection of 1.0 (e.g. [0425]).  The 106-108 hematopoietic stem cells equals to 1 million to 100 million cells.  The multiplicity of infection of 1.0 is in the range of not greater than 2.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the height of the media to a second height to create a concentration of T cells (animal cells) and adding a quantity of genetic modification agent because both Barbera-Guillem and Stice teach transfection or infection of cells with biological substance and Stice teaches transductions were performed in reduced medium volume to increase cell-viral interactions.  It would be obvious for one of ordinary skill in the art to reduce the volume of the cell culture medium, i.e. reduce the height of the media, before transduction of the host cells with viral vectors (genetic modification agents) in order to increase cell-viral interactions and to increase transduction efficiency with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use lentivirus as the genetic modification agent because Barbera-Guillem teaches addition of one or more biological substance to cells contained in the cell culture device (e.g. cell transfection, cell infection) and Hyde teaches plasmid vector can be used to produce lentivirus particles and the lentivirus particles can be used to transduce hematopoietic stem cells (animal cells) at a multiplicity of infection of 1.0.  Cell transfection and cell infection apparently mean that cell can be transfected with plasmid and cell can be infected with virus.  Since Hyde teaches lentivirus can be used to transduce hematopoietic stem cells (animal cells), it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to transduce the animal cells taught by Barbera-Guillem with the lentivirus taught by Hyde with reasonable expectation of success.  Since Hyde teaches using 106-108 hematopoietic stem cells for lentivirus transduction and 106-108 hematopoietic stem cells equals to 1 million to 100 million cells, it would be obvious for one of ordinary skill in the art to use animal cells at a concentration of 3 million, 4 million, 5 million, and 6 million to 20 million cells/ml media for cell transduction.  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to shake the cell culture device (not in a static state) during the cell culture period of time in order to distribute the genetic modification agent, such as lentivirus, well in the cell culture so as to increase the efficiency of the transfection or transduction of the genetic modification agents.  It also would be obvious for one of ordinary skill in the art to use the ratio of the number of genetic modification agents to the quantity of animal cells added that is not greater than 2 because Hyde teaches lentiviral stock with a titer of 105 to 107 transducing units/ml are sufficient to transfer 106-108 hematopoietic stem cells (HSC) at a multiplicity of infection of 1.0 and the multiplicity of infection of 1.0 is in the range of not greater than 2.
One having ordinary skill in the art at the time the invention was made would have been motivated to do so in order to use the cell culture device for cell culturing and addition of one or more biological substance to cells contained in the cell culture device (e.g. cell transfection, cell infection) as taught by Barbera-Guillem with reasonable expectation of success.

It is noted that the phrase “wherein at least a portion of said animal cells are T cells that gravitate to said growth surface” in line 4 of claim 1 and the phrase “at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells” in claim 2 are considered new matter, as discussed above under 35 U.S.C. 112(a) rejection.  When the limitations of “wherein at least a portion of said animal cells are T cells that gravitate to said growth surface” and “at least a portion of said animal cells that are added into the device are peripheral blood mononuclear cells” are not considered, the combination of Barbera-Guillem, Stice and Hyde clearly teach culturing the animal cells in a device comprised of a gas permeable, liquid impermeable material, and perform genetic modification with agents in said device as claimed.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632